Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were pre*895sented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant argued that the judgment of conviction violated his privilege against self incrimination as guaranteed by the Fifth and Fourteenth Amendments. The Court of Appeals held that appellant’s rights under such amendments were not violated. [See 25 N Y 2d 769.]